United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-2216
                                 No. 99-3486
                                 ___________

Paula Corbin Jones;                     *
                                        *
             Plaintiff,                 *
                                        *
United States of America, Office of the *
Independent Counsel,                    *
                                        *
             Intervenor Below,          *
                                        * Appeals from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
William Jefferson Clinton;              *
                                        *      [PUBLISHED]
             Defendant-Appellee,        *
                                        *
Danny Ferguson;                         *
                                        *
             Defendant,                 *
                                        *
Dolly Kyle Browning,                    *
                                        *
             Movant-Appellant.          *
                                   ___________

                           Submitted: March 15, 2000

                               Filed: March 22, 2000
                                ___________

Before HANSEN, HEANEY, and FAGG, Circuit Judges.
                                      ___________

PER CURIAM.

       Dolly Kyle Browning, a nonparty witness in Paula Corbin Jones's civil suit
against President William Jefferson Clinton, filed a motion asking the district court to
hold President Clinton in criminal contempt of court, to recuse itself, and to transfer the
matter to the United States District Court for the Northern District of Texas. The
district court denied Browning's motion and later, on its own motion, held the President
in civil contempt for willfully disobeying the court's discovery orders and giving false
and misleading deposition testimony.

       Browning now appeals, raising various contentions related to the district court's
civil contempt order and its denial of Browning's motion. We decline to address
Browning's contentions, however, because we conclude Browning lacks standing to
bring this appeal. Browning is not a named party in the underlying civil action and did
not move to intervene in that action. See Curtis v. City of Des Moines, 995 F.2d 125,
128 (8th Cir. 1993) ("Only a properly named party may initiate an appeal . . . and those
who neither intervene or otherwise attain party status may not appeal a district court's
judgment."). Likewise, Browning does not have "'"an interest in the cause litigated [nor
has she] participated in the proceedings actively enough to make [her] privy to the
record,"'" id. (quoted case omitted), so as to give her standing to appeal despite her
nonparty status. Additionally, to the extent Browning quarrels with the district court's
failure to hold the President in criminal contempt of court, Browning as a private party
"has no standing to prosecute an action for criminal contempt or to take an appeal from
the court's rejection of [her] allegations." Ramos Colon v. United States Attorney for
the Dist. of Puerto Rico, 576 F.2d 1, 5 (1st Cir. 1978).

      We thus dismiss Browning's appeal.



                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-